PER CURIAM.
Matthew Pirie appeals the summary denial of his motion for postconviction relief filed under Florida Rule of Criminal Procedure 3.850. We affirm as to all claims except Price’s third claim, which concerns an alleged double jeopardy violation. We remand this claim to the trial court for reconsideration in light of our opinion in Pinder v. State, 128 So.3d 141 (Fla. 5th DCA 2013), which was issued after the trial court’s order.
AFFIRMED in part; REVERSED in part; and REMANDED.
TORPY, C.J., ORFINGER and LAWSON, JJ., concur.